Case 18-44927-mxm7 Doc 34 Filed 03/22/19          Entered 03/22/19 17:18:34      Page 1 of 2



H. Elizabeth Weller, Esq.
Sherrel K. Knighton, Esq.
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Frwy, Suite 1000
Dallas, TX 75207
(214) 880-0089 Telephone
(469) 221-5003 Facsimile

Attorneys for Tarrant County

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

IN RE:                                        §
                                              §
J & D RELIABLE TRUCKING, INC.,                §          CASE NO. 18-44927-MXM-7
                                              §
Debtor.                                       §          CHAPTER 7

                                     NOTICE OF HEARING

        Upon timely written objection to Tarrant County’s Motion for Relief from the Automatic
Stay, a preliminary hearing on Tarrant County’s Motion for Relief from the Automatic Stay will
be held before the Honorable Mark X. Mullin on April 9, 2019, at 9:30 a.m. at Room 128, U.S.
Courthouse, 501 W. 10th Street, Fort Worth, TX 76102.

Dated: March 22, 2019.

                                           Linebarger Goggan Blair & Sampson, LLP
                                           2777 N. Stemmons Frwy, Suite 1000
                                           Dallas, TX 75207
                                           (214) 880-0089 Telephone
                                           (469) 221-5003 Facsimile
                                           dallas.bankruptcy@lgbs.com

                                           By:/s/ H. Elizabeth Weller
                                             H. Elizabeth Weller
                                             SBN 00785514
                                             Sherrel K. Knighton
                                             SBN 00796900




Notice of Hearing, Page 1
Case 18-44927-mxm7 Doc 34 Filed 03/22/19              Entered 03/22/19 17:18:34        Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I caused a true and exact copy of the foregoing to
be served upon the parties listed below and on the attached “Service List” electronically or by first
class U.S. mail.

                                                      /s/H. Elizabeth Weller
                                                      H. Elizabeth Weller


Marilyn D. Garner, Esq.
Law Offices of Marilyn D. Garner
2007 E. Lamar Blvd, Suite 200
Arlington, TX 76006

Shawn K. Brown, Esq.
Chapter 7 Trustee
P.O. Box 93749
Southlake, TX 76092

Ammar Dadabhoy, Esq.
Wong Fleming
77 Sugar Creek Center Blvd, Ste. 401
Sugar Land, TX 77478

Stephen Wilcox, Esq.
Wilcox Law, PLLC
P.O. Box 201849
Arlington, TX 76006

Freedom Truck Finance, LLC
c/o AIS Portfolio Services, LP
4515 N. Santa Fe Avenue, Dept. APS
Oklahoma City, OK 73118

United States Trustee
1100 Commerce Street, Rm. 976
Dallas, TX 75242




Notice of Hearing, Page 2
